Citation Nr: 0820125	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-24 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

 Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In this case, the veteran claims to have witnessed certain 
stressful events during active duty that caused his 
currently-diagnosed PTSD.  Specifically, he identified having 
been subjected to mortar attacks by North Vietnamese soldiers 
around the area of Hill 55, north of Da Nang, in September 
1966.  A September 2006 VA treatment report reflects a 
diagnosis of PTSD that relates the disorder to events he 
described to have taken place during service.  

His duty in the Republic of Vietnam is confirmed by service 
records, which indicated that he obtained a Vietnam Service 
Medal with two stars and a Republic of Vietnam Campaign 
Medal.  Additionally, a February 1968 service treatment 
record entry noted that he returned to the United States 
after serving in Republic of Vietnam prior to April 1967.  

After a review of the claims file, the Board finds that that 
additional effort is necessary to attempt to verify the in-
service stressor detailed above.  Specifically, an attempt to 
research or obtain the unit histories of the veteran's 
military unit for the month of September 1966 should be made.  
Although personnel and service medical records have been 
obtained, unit histories for September 1966 have not been 
requested.     

To that end, the RO should attempt to verify the veteran's 
alleged stressor through all available sources, such as 
research of unit histories and contacting the U.S. Army and 
Joint Services Records Research Center (JSRRC).  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor under such circumstances, such 
as the claimant's own person involvement during mortar 
attacks on the veteran's unit, is not necessary); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997) (independent 
evidence of the occurrence of a stressful event implies the 
veteran's personal exposure).  

Because the evidence of record contains a diagnosis of PTSD, 
and an attempt to verify the alleged stressor has yet to be 
made, such stressor development must be attempted in 
furtherance of the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the Bay Pines VA Medical Center for 
the period from December 2006 to the 
present.

2.  The RO should attempt to verify with 
the JSRRC the veteran's identified 
stressor while serving with the Mortar 
Battery, 3rd Battalion, 12th Marines, 3rd 
Marine Division (Rein), including mortar 
fire with injuries of the 12th Marines in 
the Da Nang region, at Gun No. 3 and Hill 
55, and obtain unit histories for the 
month of September 1966.

3.  Upon completion of the above, 
readjudicate the issue of service 
connection for PTSD on the merits and 
consider all evidence received since 
issuance of the statement of the case.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

